DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2021 has been entered.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Worman et al. (US PGPub 2019/0154243 A1) discloses (Figs. 5 and 5B) an electronic firearm accessory with rear actuators 320 that press switch 362 to turn on light 442 (Paragraph 51).  As seen in Fig. 7D, the actuators 320 are cantilevered by rear connection 324.
Sharrah et al. (US PGPub 2016/0209168 A1) teaches (Fig. 1A) an electronic firearm accessory with side actuators 14, 14R.

	

 
Allowable Subject Matter
Claims 1-18, 22, 23, 25-32 and 34-45 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Worman et al., which has lateral side actuators 320 that overlap on the lateral side of battery 250 (Fig. 5B).  
Compared to this, Applicant’s claimed device has lateral actuators 72 located rearward of the battery 18 (Fig. 9), thereby allowing space between the actuators for the trigger guard (Applicant’s Fig. 5 #TG) since the battery does not occupy the space between the actuators.  Furthermore, Applicant’s claimed device has the pivot axis be forward of the actuators and finger, thereby also facilitating the space for the trigger guard, since locating the pivot axis rearward would require an element to attach the actuators at the pivot axis.
The prior art does not teach or suggest all the limitations of claim 1-14, 22, 23, and 25, particularly, an electronic firearm accessory wherein the light source is configured to emit light from a front of the electronic firearm accessory, wherein the push member is configured to pivot about a pivot axis when the actuator is actuated, the push member including a push surface pushable by a user to pivot the push member about the pivot axis and actuate the electronic switch, the pivot axis being forward of the push surface, in combination with the other parts of the claims.
The prior art does not teach or suggest all the limitations of claims 15-18 and 26-32, particularly, an electronic firearm accessory mountable on a firearm, a circuit board structure at least partially defining the circuitry, wherein the first and second electronic 
The prior art does not teach or suggest all the limitations of claim 34-45, particularly an electronic firearm accessory wherein the light source is configured to emit light from a front of the electronic firearm accessory, and wherein the push member is configured to pivot about a pivot axis when the actuator is actuated, the finger being rearward of the pivot axis, in combination with the other parts of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811.  The examiner can normally be reached on M-W, 2-10PM EDT; Alternate Th 2-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.Y.H/Examiner, Art Unit 2875                           

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875